Order entered March 25, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-09-00758-CR

                          DONALD GENE BLANTON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                              Trial Court Cause No. 15189

                                          ORDER
       The State’s March 22, 2013 Motion to Extend the Time for Filing the State’s Brief and

Permit Filing of Late Brief is GRANTED. The State’s Brief, tendered to the Clerk on March 22,

2013, is ORDERED filed as of the date of this order.




                                                    /s/   DAVID LEWIS
                                                          JUSTICE